Per Curiam.
The opinion of Brogden, J., in George v. Railroad, 207 N. C., 457, is apposite to this case. It is as follows:
“The narrative of facts contained in the complaint and the picture painted therein classify this case within all the essential principles heretofore announced and applied in Ballinger v. Thomas and Southern Railway, 195 N. C., 517, 142 S. E., 761. Of course, there are slight variations of fact between the Ballinger case, supra, and the case at bar, which might form the basis of nice legal distinctions and metaphysical reasoning; nevertheless, in all practical aspects the Ballinger case, supra, is decisive.”
Affirmed.